UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1777


In Re:   DENNIS A. GIVENS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (5:10-cv-00026-FPS-JSK)


Submitted:   September 30, 2010             Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis A. Givens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dennis A. Givens petitions for a writ of mandamus,

seeking to compel the United States Attorney’s Office for the

Northern District of West Virginia and the United States Postal

Inspection Service to investigate and prosecute his allegations

of forgery and fraud.         We conclude that Givens is not entitled

to the relief he seeks.

           Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.               Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17   (4th   Cir.    2003).         Further,      mandamus       relief   is

available only when the petitioner has a clear right to the

relief sought.     In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).          The relief sought by Givens is not

available by way of mandamus.            See Wayte v. United States, 470

U.S. 598, 607 (1985) (“[T]he Government retains broad discretion

as to whom to prosecute.”) (internal quotation marks omitted);

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[P]rivate

citizen    lacks   a      judicially         cognizable         interest     in     the

prosecution or nonprosecution of another.”).

           Accordingly,       although       we   grant    leave    to   proceed     in

forma pauperis, we deny the petition for writ of mandamus.                          We

dispense   with    oral    argument      because          the   facts      and    legal



                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3